IN THE SUPREME COURT OF NORTH CAROLINA

                                       2022-NCSC-145

                                          No. 339A21

                                   Filed 16 December 2022

     HANIA H. WILLIAMS as Executor and Administrator of the Estate of PATRICK
     WILLIAMS

                  v.
     MARCHELLE ISYK ALLEN, P.A., NILES ANTHONY RAINS, M.D., BRONWYN
     LOUIS YOUNG, II, M.D., EMERGENCY MEDICINE PHYSICIANS OF
     MECKLENBURG COUNTY, PLLC d/b/a US ACUTE CARE SOLUTIONS, LLC.,
     C. PETER CHANG, M.D., CHARLOTTE RADIOLOGY, P.A., and THE
     CHARLOTTE-MECKLENBURG HOSPITAL AUTHORITY d/b/a CAROLINAS
     HEALTHCARE SYSTEM or ATRIUM HEALTH


           Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

     the Court of Appeals, 278 N.C. App. 790, 2021-NCCOA-410, remanding an order

     entered on 24 March 2020 by Judge Forrest Bridges in Superior Court, Mecklenburg

     County. Heard in the Supreme Court on 10 May 2022.


           Knott & Boyle, PLLC, by W. Ellis Boyle and Joe Thomas Knott III, for plaintiff-
           appellant.

           Dickie, McCamey & Chilcote, P.C., by John T. Holden, for defendant-appellees
           Marchelle Allen, P.A., and Emergency Medicine Physicians of Mecklenburg
           County, PLLC.


           MORGAN, Justice.

¶1         In this appeal, we are called upon to determine whether a trial court erred in

     failing to make specific findings of fact as part of an order compelling discovery
                                      WILLIAMS V. ALLEN

                                         2022-NCSC-145

                                       Opinion of the Court



     pursuant to Rule 37 of the North Carolina Rules of Civil Procedure. Based upon our

     determination that no party specifically requested that the trial court make findings

     of fact to support its ruling on this interlocutory motion, we conclude that the trial

     court was not required pursuant to Rule 52 of the Rules of Civil Procedure to make

     such findings and thus the trial court’s order was proper and sufficient.

                   I.   Factual background and procedural history

¶2         This matter arises from the death of Patrick Williams (Williams) following his

     visits to and encounters with various of the named defendants from which he sought

     medical care. On 6 May 2016, Williams experienced worsening pain in his back,

     stomach, and hip. Eventually, Williams’s wife, plaintiff Hania H. Williams, took

     Williams to Piedmont Urgent Care-Baxter in Fort Mill, South Carolina, but upon

     their arrival Williams was unable to get out of the car. Williams’s medical condition

     was not evaluated by any healthcare provider at Piedmont Urgent Care-Baxter, but

     staff of that facility called 911 for assistance for Williams. Emergency Medical

     Services personnel responded to the urgent care location and transported Williams

     by ambulance to the emergency department at Carolinas Medical Center Pineville

     (CMC-Pineville) hospital just before 4:00 p.m.

¶3         In the emergency department of CMC-Pineville, defendant Dr. Bronwyn Louis

     Young II ordered 7.5 mg of oral hydrocodone and 600 mg of ibuprofen for Williams.

     At about 4:50 p.m., defendant Marchelle Isyk Allen, a physician’s assistant affiliated
                                       WILLIAMS V. ALLEN

                                          2022-NCSC-145

                                        Opinion of the Court



     with defendant Emergency Medicine Physicians of Mecklenburg County, PLLC

     (EMP), evaluated Williams and reported that Williams was experiencing increasing

     lower back pain radiating down his left leg. Allen ordered 4 mg of morphine, 10 mg

     of Decadron, 10 mg of Flexeril, 4 mg of Zofran, and an x-ray of Williams’s spine.

     Defendant Dr. C. Peter Chang read Williams’s x-ray and reported, “no acute osseous

     abnormality,” but he observed “unusual linear calcifications . . . to the right and left

     of the lumbar spine along the retroperitoneum likely vascular in nature.” Allen did

     not order further diagnostic tests for Williams but did prescribe Flexeril and

     hydrocodone. Williams was then discharged from CMC-Pineville with instructions to

     schedule an office visit with an orthopedic practice “within 2–4 days.” Dr. Niles

     Anthony Rains signed the record of the treatment provided by Allen to Williams on 7

     May 2016 at 6:36 a.m.

¶4         Although Williams took the prescribed hydrocodone every six hours upon his

     return home, his previous pain persisted, and he additionally developed abdominal

     pains. Williams returned to the emergency department of CMC-Pineville on 7 May

     2016 at 9:56 p.m., presenting with low blood pressure as well as severe abdominal

     pain. Rains ordered a CT angiogram of Williams’s chest, abdomen, and pelvis, which

     revealed a ruptured abdominal aortic aneurism measuring 12 centimeters by 9.7

     centimeters. Rains contacted the emergency department of Carolinas Medical Center

     Main (CMC-Main) in Charlotte for immediate surgical repair of the ruptured
                                     WILLIAMS V. ALLEN

                                        2022-NCSC-145

                                      Opinion of the Court



     aneurism. Williams was transferred to CMC-Main by helicopter, but the surgery was

     unsuccessful in saving Williams’s life. Williams was pronounced dead at 3:24 a.m. on

     8 May 2016. On 9 May 2016, Rains informed Allen of Williams’s death and of

     plaintiff’s 7 May 2016 statement to emergency department staff at CMC-Pineville

     that if anything should happen to Williams, plaintiff would be filing a claim against

     the personnel who treated him during his 6 May 2016 visit. Rains then instructed

     Allen to memorialize her interactions with and treatment of Williams on an electronic

     form provided by her EMP group employer. This electronic report was later

     designated “Document B” during discovery in the lawsuit which ensued as a result of

     Williams’s death.

¶5         Plaintiff, Williams’s widow, as executor and administrator of Williams’s estate,

     brought this action for wrongful death on 2 May 2018, and plaintiff also asserted a

     claim for loss of consortium resulting from Williams’s death. During discovery,

     plaintiff submitted interrogatories to defendants, including Allen, and sought the

     production of documents relating to any investigation by defendants related to

     Williams’s treatment and death and any information related to defendants’

     interactions with and their care provided to Williams. In her responses to

     interrogatories 16, 19, 20, 21, and 22, and the corresponding requests for

     production—which concerned any written record Allen made about her treatment of

     Williams and any thoughts she had about the treatment she provided to him in May
                                       WILLIAMS V. ALLEN

                                          2022-NCSC-145

                                        Opinion of the Court



     2016—Allen raised no objection for privilege. Allen further claimed that she had

     never participated in any investigation or peer review process with EMP. Defendants

     did lodge a series of generic objections to interrogatories 4, 12, and 13, and the

     corresponding requests for production, referring to North Carolina’s statutorily

     defined peer review privilege for certain medical care providers, N.C.G.S. § 90-21.22A

     (2021), as well as to attorney-client privilege and attorney work product doctrine.

¶6         On 11 July 2019, a few days before her deposition was set to occur and more

     than four months after she submitted her written discovery responses, Allen

     produced a privilege log designating a four-page document identified as being written

     on 10 May 2016 for which Allen claimed privilege based on: “Work Product; and

     Prepared by the Defendants in anticipation of litigation, peer review.” Upon learning

     of Allen’s privilege log identifying the document, plaintiff cancelled Allen’s scheduled

     deposition to pursue production of the document belatedly recognized as being

     withheld under a claim of privilege or protection. In a motion to compel pursuant to

     Rule 37(a) that was filed on 17 July 2019, plaintiff sought the production of the

     document characterized as typed notes Allen had created on 10 May 2016, as

     identified in the privilege log produced on 11 July 2019. See N.C.G.S. § 1A-1, Rule

     37(a) (2021).

¶7         At a hearing on the motion to compel on 29 August 2019, plaintiff asserted that

     Allen had withheld the document at issue and failed to make any privilege assertion.
                                      WILLIAMS V. ALLEN

                                         2022-NCSC-145

                                       Opinion of the Court



     Defendants in turn argued that the document at issue was being withheld on the

     basis of the work product, attorney-client, and peer review privileges, noting that it

     was created by Allen at the direction of Rains and for the risk management

     department, with a copy retained by Allen on her computer. No argument was made

     asserting medical review committee privilege as set forth in N.C.G.S. § 90-21.22A in

     connection to the four-page document created by Allen. The trial court announced

     during the hearing that “Allen has failed to persuade the [c]ourt that the document

     is protected by the work product privilege such that the [c]ourt would allow the

     Motion to Compel for discovery of that document.”1

¶8         On 21 November 2019, plaintiff filed a second Rule 37 motion in which she

     alleged, inter alia, the following: On 17 September 2019, defendants produced a three-

     page document created by Allen which was purportedly the document which was the

     subject of the 29 August 2019 hearing. However, during Allen’s deposition on 30

     October 2019, Allen explained that the document produced was actually a diary entry

     that she created for her own use and that she had never submitted the document to

     EMP or any other risk management department. For this reason, it was apparent to

     plaintiff that the document produced would never have been the proper subject of any

     type of privilege assertion. Allen further acknowledged that she had submitted an




           1The trial court entered an order granting plaintiff’s Motion to Compel on 15
     November 2019.
                                       WILLIAMS V. ALLEN

                                          2022-NCSC-145

                                        Opinion of the Court



       entirely separate report to EMP’s risk management department through the

       company’s website. The report to EMP’s risk management department—Document

       B—was never produced during discovery. Plaintiff asked the trial court to compel

       defendants to comply with the existing discovery order in addition to requesting that

       sanctions be ordered against defendants. In response, defendants filed a

       memorandum of law in opposition to plaintiff’s second motion to compel in which they

       acknowledged that Document B had not been produced in discovery, explained that

       counsel for defendants had been unaware of the existence of Document B at the time

       of the hearing on 29 August 2019, and asserted a claim of medical review committee

       privilege pursuant to N.C.G.S. § 90-21.22A.

¶9           A hearing on the second motion to compel was held on 31 January 2020. After

       hearing from the parties, reviewing the affidavits, and conducting an in-camera

       review of the disputed second document, the trial court granted the motion but

       ordered that the subject document be kept under seal pending appeal. The trial court

       denied plaintiff’s motion for sanctions and awarded no fees or sanctions. A written

       order was filed by the trial court on 24 March 2020. Defendants appealed to the North

       Carolina Court of Appeals.

                          II.   The Court of Appeals proceeding

¶ 10         In the Court of Appeals, defendants argued that the trial court erred in

       granting plaintiff’s motion to compel because the trial court failed to make
                                  WILLIAMS V. ALLEN

                                     2022-NCSC-145

                                   Opinion of the Court



appropriate findings of fact and conclusions of law that would allow meaningful

appellate review and that error occurred because Document B was shielded from

discovery by the medical review committee privilege. After observing that

interlocutory orders compelling the discovery of documents over an assertion of

protection by the medical review committee privilege affect a substantial right and

are immediately reviewable on appeal, Williams v. Marchelle Isyk Allen, P.A., 278

N.C. App. 790, 2021-NCCOA-410, ¶ 17 (citing Hammond v. Saini, 229 N.C. App. 359,

362 (2013), aff’d as modified, 367 N.C. 607 (2014)), the Court of Appeals addressed

defendants’ argument that the trial court erred by granting plaintiff’s motion to

enforce its previous motion to compel production in light of Allen’s invocation of the

statutory privilege, Williams, ¶¶ 20–24. In order “to encourage candor and objectivity

in the internal workings of medical review committees,” Shelton v. Morehead Mem’l

Hosp., 318 N.C. 76, 83 (1986), the General Assembly has determined that

             [t]he proceedings of a medical review . . . committee, the
             records and materials it produces, and the materials it
             considers shall be confidential and not considered public
             records . . . and shall not be subject to discovery or
             introduction into evidence in any civil action against a
             provider of health care services who directly provides
             services and is licensed under this Chapter.

N.C.G.S. § 90-21.22A(c). The statute defines a “medical review committee” as “[a]

committee composed of health care providers licensed under this Chapter that is

formed for the purpose of evaluating the quality of, cost of, or necessity for health care
                                         WILLIAMS V. ALLEN

                                            2022-NCSC-145

                                          Opinion of the Court



       services, including provider credentialing.” N.C.G.S. § 90-21.22A(a)(1) (emphases

       added). In their appeal, defendants—who, as the parties asserting the claimed

       privilege, bore the burden of establishing its applicability—argued that the trial court

       had failed to make findings of fact and conclusions of law, specifically regarding

       whether the committee in this matter was composed of “health care providers licensed

       under this Chapter” and was “formed for the purpose of evaluating the quality of, cost

       of, or necessity for health care services, including provider credentialing,” N.C.G.S. §

       90-21.22A(a)(1), (c).

¶ 11         In the view of the majority of the Court of Appeals panel, defendants had

       appropriately requested, pursuant to Rule 52 of the Rules of Civil Procedure,

       additional specific findings of fact and conclusions of law concerning the statutory

       elements set forth in N.C.G.S. § 90-21.22A, and the trial court erred when it failed to

       comply with defendants’ request. On that basis, the majority remanded this case to

       the trial court in order for it “to . . . enter factual findings and conclusions [of law]

       consistent with the requirements of N.C.[G.S.] § 90-21.22A.” Williams, ¶ 25. Thus,

       the majority in the lower appellate court did not reach the merits of defendants’

       privilege argument.

¶ 12         The dissenting judge in the lower appellate court first stated that he would

       have dismissed the appeal on the basis that the Court of Appeals was unable to

       meaningfully review the matter because defendants failed to include the disputed
                                          WILLIAMS V. ALLEN

                                             2022-NCSC-145

                                           Opinion of the Court



       document—the notes regarding Allen’s interactions with and treatment of Williams

       that were prepared by Allen after her discussion with Rains—in the record on appeal,

       even if under seal. Id. ¶ 26 (Murphy, J., dissenting); see N.C. R. App. P. 9(a)(1)(e),

       (a)(1)(j), (c)(4). Alternatively, the dissenting judge opined that, if the Court of Appeals

       elected to reach the merits of defendants’ appeal, he believed it should affirm the trial

       court’s order based on the dissenting judge’s belief that defendants (1) had not

       satisfied their burden of production in asserting the medical review committee

       privilege provided by N.C.G.S. § 90-21.22A, and (2) did not make a clear request for

       the trial court to make findings of fact in accordance with Rule 52 at the hearing on

       31 January 2020, and accordingly, the trial court was under no obligation to make

       such factual findings. Id. ¶¶ 40, 45 (Murphy, J., dissenting). On 7 September 2021,

       plaintiff timely filed a notice of appeal in this Court based upon the dissent in the

       Court of Appeals pursuant to N.C.G.S. § 7A-30(2).

                                         III.    Analysis

¶ 13          Oral argument before this Court took place on 10 May 2022. Plaintiff argued

       that the dissent in the Court of Appeals was correct on all three of the bases upon

       which that judge would have resolved the matter in plaintiff’s favor: first, that

       defendants failed to preserve any arguments for appeal by failing to include a copy of

       Document B in the record on appeal; second, that defendants failed to satisfy the

       strict statutory burden of proof for claiming medical review committee privilege
                                          WILLIAMS V. ALLEN

                                             2022-NCSC-145

                                           Opinion of the Court



       under N.C.G.S. § 90-21.22A; and third, that because defendants did not specifically

       request that the trial court make findings of fact pursuant to Rule 52, the trial court

       did not err in failing to do so. We consider only the third point raised by plaintiff and

       addressed by the dissenting judge—that the trial court failed to make the required

       findings of fact.

¶ 14          Upon our considerations of the arguments of the parties, along with a careful

       review of the transcript from the 31 January 2020 trial court hearing, we agree with

       the position of the dissenting judge in the Court of Appeals that defendants did not

       specifically request findings of fact regarding the statutory elements set forth in

       N.C.G.S. § 90-21.22A and that in the absence of such a specific request by defendants,

       the trial court was not required to make any findings of fact in resolving plaintiff’s

       motion to compel. We reach this result through an examination of the clear provisions

       of Rule 52 as confirmed by well-established precedent.

¶ 15          In civil cases, whether a trial court must make findings of fact in a particular

       proceeding is always determined by statute or rule. In certain specific types of actions,

       a statute may explicitly require that a trial court make particular findings of fact. For

       example, “[i]n any case in which an award of child custody is made in a district court,

       the trial judge, prior to denying a parent the right of reasonable visitation, shall make

       a written finding of fact that the parent being denied visitation rights is an unfit

       person to visit the child or that such visitation rights are not in the best interest of the
                                         WILLIAMS V. ALLEN

                                            2022-NCSC-145

                                          Opinion of the Court



       child.” N.C.G.S. § 50-13.5(i) (2021) (emphasis added); see also N.C.G.S. § 45-21.16(d)

       (2021) (noting the specific findings which must be made by a clerk of court when a

       mortgagee or trustee wishes to exercise a power of sale); N.C.G.S. § 97-84 (2021)

       (providing that disputes under the Workers’ Compensation Act “shall be decided and

       findings of fact issued based upon the preponderance of the evidence in view of the

       entire record” (emphasis added)). In contrast, N.C.G.S. § 90-21.22A has no such

       requirement for any particular findings of fact to be made by a trial court, a

       circumstance which is unsurprising given that this statute is largely definitional,

       with provisions explaining what persons and materials are shielded from discovery.

       See N.C.G.S. § 90-21.22A.

¶ 16         In other circumstances, a statute may give the parties the option of requesting

       findings of fact from the trial court. In an action for support of a minor child, for

       instance, “upon request of any party, the [trial c]ourt shall hear evidence, and from

       the evidence, find the facts relating to the reasonable needs of the child for support and

       the relative ability of each parent to provide support.” N.C.G.S. § 50-13.4(c) (2021)

       (emphasis added).

¶ 17         Here, the Court of Appeals majority and defendants focus on Rule 52 of the

       Rules of Civil Procedure as the applicable basis for concluding that the trial court

       erred in failing to make findings of fact. Certainly, a trial court acting as the finder

       of fact in a bench trial is required to “find the facts specially and state separately its
                                         WILLIAMS V. ALLEN

                                            2022-NCSC-145

                                          Opinion of the Court



       conclusions of law [before] direct[ing] the entry of the appropriate judgment.” N.C.G.S.

       § 1A-1, Rule 52(a)(1) (emphasis added). The decision appealed by defendants in this

       matter is not a final judgment but rather an interlocutory order compelling discovery,

       as the Court of Appeals majority correctly observed in its opinion. Williams, ¶ 14.

       Pursuant to Rule 52, “[f]indings of fact and conclusions of law are necessary on

       decisions of any motion or order ex mero motu only when requested by a party and as

       provided by Rule 41(b).” N.C.G.S. § 1A-1, Rule 52(a)(2) (emphases added). The

       majority of the lower appellate court panel determined that “[d]efendants’ counsel

       correctly sought clarification of the ruling and requested the trial court to make

       specific findings and conclusions,” Williams, ¶ 23, but that nevertheless “the trial

       court declined to rule about whether the medical review committee privilege applied

       or not,” Williams, ¶ 22.

¶ 18         Our review of the 31 January 2020 hearing transcript leads us to disagree with

       the majority’s view on the former point: defendants did not specifically request

       findings of fact. After hearing from the parties on the various issues before it, the

       trial court announced its intended ruling regarding the motion to compel the

       production of the disputed document in open court:

                           THE COURT: . . . I’m going to direct that that
                    document be provided to . . . plaintiff. Now, at this time, I’ll
                    retain it under seal (clears throat) in the file . . . .

                         [DEFENSE COUNSEL]: Well, Your Honor, that’s
                    what I wanted to clarify because as you know the, uh,
                                  WILLIAMS V. ALLEN

                                     2022-NCSC-145

                                   Opinion of the Court



             legitimate and bona fide assertion of a privilege, even is —
             is not an interlocutory appeal. So, I just need — if the
             [c]ourt can clarify and perhaps this can be worked out,
             whether you are ruling the privilege was waived, the
             privilege doesn’t apply, the privilege is — is somehow
             defeated so that we can establish the parameters of the
             argument for [the] Court of Appeals —

                     THE COURT: Uh-huh.

                     [DEFENSE COUNSEL]: — if that should be the
             case.

The above-quoted language is specifically identified by defendants as evidence of

defendants’ explicit request for factual findings on the trial court’s privilege ruling,

but this request is unavailing to defendants’ position because the determination of

whether the medical review committee privilege created by N.C.G.S. § 90-21.22A was

“waived” or “defeated” or “doesn’t apply” is a legal conclusion which may be based

upon findings of fact rather than themselves being findings of fact.

             As a general rule, however, any determination requiring
             the exercise of judgment, see Plott v. Plott, 313 N.C. 63, 74
             . . . (1985), or the application of legal principles, see Quick
             v. Quick, 305 N.C. 446, 452 . . . (1982), is more properly
             classified a conclusion of law. Any determination reached
             through “logical reasoning from the evidentiary facts” is
             more properly classified a finding of fact. Quick, 305 N.C.
             at 452 . . . (quoting Woodard v. Mordecai, 234 N.C. 463, 472
             . . . (1951)).

In re Helms, 127 N.C. App. 505, 510 (1997); see also Finding of Fact, Black’s Law

Dictionary (6th ed. 1990) (defining “findings of fact” as “[d]eterminations from the

evidence of a case . . . concerning facts averred by one party and denied by another”);
                                         WILLIAMS V. ALLEN

                                            2022-NCSC-145

                                          Opinion of the Court



       Conclusion of Law, Black’s Law Dictionary (6th ed. 1990) (defining “conclusions of

       law” as “[f]inding[s] by [a] court as determined through [the] application of rules of

       law”). Whether a privilege such as that at issue in this matter applies or has been

       waived is a legal conclusion which is in turn based upon a trial court’s evaluation of

       the evidence presented by the parties.

¶ 19         Looking at the continuation of the exchange between counsel for the parties

       and the trial court buttresses our view that findings of fact were not requested by

       defendants:

                            [PLAINTIFF’S COUNSEL]: Your Honor, not to
                     object, but it may help if the question is posed as, “Are you
                     granting the [m]otion for 37(b) to enforce an existing
                     order?”

                           THE COURT: Yes, yes.

                            [DEFENSE COUNSEL]: So, you’ll — so, if that —
                     so, the [c]ourt’s order, as I understand it is that the
                     [medical] review [committee] privilege that was identified
                     in the original privilege log was the subject of the or — of
                     the argument before Judge Ervin [at the 29 August 2019
                     hearing] is overruled and it is — the privilege is (inaudible)
                     as to this document, that you have found?

                           . . . . [discussion about the “diary” entry created by
                     Allen versus Document B]

                            THE COURT: I’m not saying it’s the same document.
                     I’m saying that [Document B] was responsive to the
                     request for discovery that were [sic] before Judge Ervin at
                     that time. So, that in response to those discovery requests,
                     this document should have been identified and if a
                     privilege was claimed, it should’ve been asserted as to this
                    WILLIAMS V. ALLEN

                       2022-NCSC-145

                     Opinion of the Court



particular document.

       [DEFENSE COUNSEL]: Okay. Because today we’ve
had a lot of arguments about the nature — we’ve had
arguments about the nature of the committee that reviewed
it in the system and all that. I just want to know if that’s
going to be part of the issue that’s going to be taken into —
that could be potentially taken up. I don’t know. I assume
my client is going to want to . . . protect their — their
medical review committee and that’s not casting
(inaudible) on anyone in this room —

      THE COURT: I know.

     [DEFENSE COUNSEL]: — I’m just saying, I
assume that’s going to be their position.

      THE COURT: Sure.

       [DEFENSE COUNSEL]: So, it needs to be as — as
clear as we can get it. So, you know, I don’t know if
[plaintiff’s counsel] and I can go back and forth and find
something that would — that would satisfy, Your Honor.

      THE COURT: Yeah. Why don’t — y’all work on the
order and I’ll take a look at what you draft, and we’ll go
from there. . . .

      ....

      [DEFENSE COUNSEL]: Is it your position it’s the
same doc- because he was looking at a document and he
ordered it to be produced and we produced it —

      THE COURT: Yeah.

       [DEFENSE COUNSEL]: — and now we’re being told
that we didn’t comply with his order by producing a
different document. So, that’s what I’m trying to figure out
how to — how to craft this. I understand the [c]ourt’s
                                  WILLIAMS V. ALLEN

                                     2022-NCSC-145

                                   Opinion of the Court



             ruling, I just want to put it in a box where I can explain it.

                   THE COURT: Yeah, I don’t know that I can answer
             that question until I can see each version of the proposed
             orders.

                    ....

                   THE COURT: All right. Anything else we need to
             address?

                    [DEFENSE COUNSEL]: No.

While defense counsel noted that “arguments about the nature of the committee” had

been presented, he did not request findings of fact on that question but instead

focused on properly framing the issue to potentially be presented upon an appeal and

on how to explain the trial court’s ruling, either to defendants or to the Court of

Appeals. Further, read in context, the primary confusion expressed by defense

counsel appears to have concerned the ruling resulting from the 31 January 2020

hearing on Document B as it might relate to the trial court’s previous ruling regarding

the diary entry. Or, in the words of the dissenting judge on the Court of Appeals

panel:

                    This exchange demonstrates that Defense Counsel
             sought clarification pertaining to the trial court’s ruling on
             the privilege to “establish the parameters of the argument”
             for an appeal, and stated that he “[understood] the [c]ourt’s
             ruling,” but wanted “to put it in a box where [he could]
             explain it.” When the trial court declined to answer
             Defense Counsel’s questions at the time, and asked if
             anything else needed to be addressed, Defense Counsel
             replied “[n]o.” Based on this exchange, it is apparent that
                                  WILLIAMS V. ALLEN

                                     2022-NCSC-145

                                   Opinion of the Court



             [d]efendants only requested detailed conclusions of law,
             but made no specific request for the trial court to make
             findings of fact in accordance with Rule 52, and
             accordingly, the trial court was under no obligation to
             make such findings.

Williams, ¶ 45 (Murphy, J., dissenting) (first through fourth alterations in original).

We agree, and accordingly, we reverse the decision of the Court of Appeals, leaving

the trial court’s order compelling discovery in effect, and remand to the Court of

Appeals for further remand to the trial court.

      REVERSED AND REMANDED.

      Chief Justice NEWBY and Justice ERVIN did not participate in the

consideration or decision of this case.